880 N.E.2d 182 (2008)
PEOPLE State of Illinois, respondent,
v.
Rodney WILLIAMS, petitioner.
No. 105616.
Supreme Court of Illinois.
January 30, 2008.
In the exercise of this Court's supervisory authority, and in the effort to foreclose any possibility that a miscarriage of justice has occurred in this case, the Appellate Court, First District, is directed to vacate its judgment in People v. Williams, case No. 1-04-0287 (10/12/07). The appellate court is further directed to remand this matter to the circuit court with directions to advance this successive proceeding to the second stage, pursuant to 725 ILCS 5/122-2.1 et seq., and for appointment of counsel who shall have the opportunity to file an amended pleading and further substantiate and support defendant's claim of actual innocence premised upon an alibi defense. This order is not intended to reflect any opinion on the ultimate merits of defendant's claim of actual innocence or to indicate that defendant is entitled to an evidentiary hearing or any other relief.